

117 HR 3906 IH: Blue Carbon Protection Act
U.S. House of Representatives
2021-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3906IN THE HOUSE OF REPRESENTATIVESJune 15, 2021Mr. Huffman (for himself, Mr. Cleaver, Mr. Grijalva, Ms. Bonamici, Ms. Matsui, Mr. Cohen, Mr. McGovern, Ms. Norton, and Mr. Case) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a Blue Carbon program to conserve and restore marine and coastal blue carbon ecosystems, and other purposes.1.Short titleThis Act may be cited as the Blue Carbon Protection Act.2.Blue Carbon Program(a)EstablishmentThe Administrator shall establish and maintain a Blue Carbon Program within the National Oceanic and Atmospheric Administration for the purposes of furthering conservation objectives for fish and wildlife habitat conservation and restoration and coastal resilience including the development of ways to incorporate ecosystem services from carbon storage into existing domestic and international policies, programs, and activities.(b)Additional authorityIn conducting the Program, the Administrator may enter into and perform such contracts, leases, grants, or cooperative agreements as may be necessary to carry out the purposes of this subtitle on such terms as Administrator considers appropriate.(c)ActivitiesThe Administrator shall conduct the following activities:(1)Collaborate with Federal agencies, State agencies, Tribes, and non-governmental organizations on research, restoration, and protection efforts relating to blue carbon ecosystems.(2)Develop a database of blue carbon stocks and fluxes in the United States.(3)Assist in exploration of the potential for a market for carbon credits and other financial instruments for protection and restoration initiatives, including research, development of protocols, and evaluation of protocols and the efficacy of blue carbon markets as a tool for protecting ecosystems. (4)Raise awareness of blue carbon ecosystems as a tool to further conservation objectives through education and extension activities.(5)Use existing models or develop new models to assess blue carbon storage potential that include quantification, verifiability, additionality as compared to a historical baseline, and permanence of those benefits.(6)Quantify current total and net ecosystem carbon storage and sequestration in coastal and marine areas.(7)Project future total and net ecosystem carbon storage and sequestration under different scenarios influenced by human population growth, sea level rise, and other system-wide changes.(8)Protect and restore habitats, waters, and organisms that are long-term carbon sinks or will be subject to habitat change as a result of climate change and development.(9)Quantify co-benefits of blue carbon ecosystems, including flood risk reduction, habitat protection and restoration for endangered and threatened species, habitat protection and restoration for commercial and recreational fisheries, water quality improvements, habitat maintenance and restoration, cycling of nutrients other than carbon, commercial and recreational fishing and boating benefits.(10)Assess regional and national ecosystem and socioeconomic impacts of carbon sequestration and storage.(11)Research variability, long-term storage, and innovative techniques for effective, long-term, natural ocean or coastal ecosystem-based carbon sequestration.(12)Identify areas of particularly high rates of carbon sequestration and storage.(13)Assess legal issues of landownership and leases in blue carbon markets, and develop guidelines to help landowners navigate the requirements of such markets.3.Blue Carbon Partnership Grant Program(a)EstablishmentThe Administrator shall establish a competitive grant program entitled the Blue Carbon Partnership Grant Program to, beginning not later than 2 years after the date of enactment of this Act, provide funds to eligible entities for projects that protect and restore blue carbon stocks, oceanic blue carbon, and blue carbon ecosystems and increase the long-term carbon storage and sequestration.(b)Eligible recipientsA person or entity is eligible to receive a grant under the grant program if such person is—(1)a voluntary private landowner or group of landowners;(2)a State agency responsible for managing natural resources or wildlife;(3)an Indian Tribe;(4)a unit of local government;(5)a nonprofit organization or land trust;(6)an institution of higher education and research; or(7)any group of entities described in paragraphs (1) through (6).(c)RequirementsIn administering the grant program under this section, the Secretary shall develop criteria for the selection of recipients, guidelines for use of grant funds and any contracts relating to the use of such funds, reporting requirements for recipients, and metrics for evaluating the effectiveness of the use of grant funds.(d)Selection criteriaIn evaluating applications for the program from eligible entities, the Administrator shall give priority to proposed eligible protection and restoration activities that—(1)would result in long-term protection and sequestration of carbon stored in coastal and marine environments; and(2)(A)would protect key habitats for fish, wildlife, and the maintenance of biodiversity;(B)would provide coastal protection from development, storms, flooding, and land-based pollution;(C)would protect coastal resources of national, historical, and cultural significance; (D)would benefit communities of color, low-income communities, Tribal or Indigenous communities, or rural communities; or(E)would capitalize on existing established public/private partnerships.(e)Report to Congress(1)Report requiredThe Administrator shall submit annually to Congress a report containing a State-by-State analysis of—(A)the total number of acres of land or water protected or restored through fee title acquisition, easement, restoration or other activities under the program;(B)the status of restoration projects under this program; and(C)the amount of blue carbon captured or protected over a 100-year time period as a result of this program.(2)Publication of reportThe Administrator shall make available to the public each report required by paragraph (1).(f)Acreage requirementsTo the maximum extent practicable, the Secretary of Commerce shall award grants under the grant program to conduct blue carbon ecosystem protection and restoration on 1,500,000 acres over 10 years.(g)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $300,000,000 for each of the fiscal years 2022 to 2026 to carry out this section.4.Blue carbon areas of significance(a)DesignationThe Administrator, consistent with this section, shall designate as a blue carbon area of significance any area that is—(1)in the coastal zone (as such term is defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453)), in territorial waters of the United States, or in the exclusive economic zone; (2)the location of water, a substrate, or an ecosystem that—(A)provides for long-term storage and sequestration of significant amounts of ecosystem carbon; and(B)(i)limits erosion and facilitates future landward migration;(ii)provides a buffer against storm surge, especially for communities of color, low-income communities, and Tribal and Indigenous communities; or(iii)provides a spawning, breeding, feeding, or nesting habitat for wildlife; and(3)not exclusive of coastal or other resources that are significant in for mitigating or adapting to climate change. (b)GuidelinesThe Administrator shall, not later than 1 year after the date of enactment of this Act, establish by regulation guidelines based on the best available science to describe and identify blue carbon areas of significance and measures to ensure the protection of blue carbon areas of significance.(c)Review and updateThe Administrator shall review and update guidelines established under subsection (b) not less frequently than once every 5 years or when new information warrants such an update.(d)ScheduleThe Administrator shall establish a schedule for the identification of blue carbon areas of significance under subsection (b) and for reviews and updates under subsection (c), and shall make initial designations of a blue carbon area of significance in each coastal State not later than 1 year after the date of enactment of this Act.(e)Recommendations and informationThe Administrator shall, with respect to each coastal carbon area of significance, provide recommendations and information regarding the adverse impacts and threats to the carbon storage, ecosystem services, and habitat capacity of the area, and the actions that should be considered to avoid adverse impacts and ensure the conservation and enhancement of that area.(f)Programs administered by the Secretary of CommerceThe Administrator shall use programs administered by the Secretary of Commerce to carry out this section and ensure the conservation and enhancement of each blue carbon area of significance.(g)Requirements for Federal actionsWith respect to any proposed agency action that has the potential to cause an adverse impact on the carbon storage, carbon sequestration, ecosystem services, or habitat capacity of any blue carbon area of significance, each Federal agency shall comply with the following requirements:(1)NotificationSuch Federal agency shall notify the Administrator of such proposed agency action.(2)Determination of adverse impactThe Administrator, in consultation with the proposing agency and subject to public comment, shall determine whether the proposed agency action will cause an adverse impact on the carbon storage, carbon sequestration, ecosystem, or habitat of a blue carbon area of significance.(3)AlternativeWith respect to any proposed action the Administrator determines will have an adverse impact under paragraph (2), the proposing agency, in consultation with the Administrator, shall determine whether there is an alternative action that would prevent such adverse impact and fulfill the purpose of the proposed action. The proposing agency shall not take an action that would cause an adverse impact if an alternative that would not cause such adverse impact is available and would fulfill the purpose of such action.(4)Carbon storage offsetsWith respect to a proposed action for which the agency determines no alternative is available under paragraph (3), the proposing agency shall—(A)in consultation with the Administrator, take measures to mitigate such adverse impact; (B)take such action as the Administrator determines necessary to create a coastal or marine blue carbon ecosystem storage offset that, taken in conjunction with the proposed action, results in a long term net increase in carbon storage, lasting an equivalent time period as the carbon storage lost by the adverse impact;(C)demonstrate quantitatively, using the best available science, that the carbon storage offset will result in a net increase in ecological carbon storage and is located in close proximity to the original site to keep the affected communities whole;(D)maintain such carbon storage offset for a period of time to be determined by the Administrator but not less than 100 years; and(E)publish the agency’s proposed course of mitigation in the Federal Register for public notice and comment.(h)Requirement for authorization or appropriationAny requests for a new authorization or appropriation from a Federal agency transmitted to the Office of Management and Budget shall include, if such authorization or appropriation may affect a coastal carbon area of significance, a certification that such agency will use such authorization or appropriation in compliance with this section.(i)Required restrictionsA Federal agency may not enter into a lease, easement, right-of-way, or sale of any land designated as a blue carbon area of significance unless such agency attaches appropriate restrictions to the use of the property to protect the blue carbon area of significance.(j)ExceptionPreparation, revision, implementation, or enforcement of a fishery management plan under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) that applies to area that is subject to a prohibition on all bottom-tending fishing gear shall not be treated as an action that is subject to subsection (g).(k)Rules of constructionNothing in this Act shall be construed to affect the application of the requirements of section 404 of the Clean Water Act (33 U.S.C. 1344), the National Environmental Policy Act, or any regulations issued under any such section or such Act. 5.Federal coastal and marine blue carbon restoration and protections; funding(a)In generalThe Secretary of the Interior shall conduct coastal and marine restoration and protection activities on land and water managed by the Director of the United States Fish and Wildlife Service or the Director of the National Park Service; and the Administrator shall conduct coastal and marine restoration and protection activities on land and water managed by the Administrator to achieve at least 1 of the following:(1)The sequestration of additional carbon dioxide through—(A)the active restoration of degraded blue carbon ecosystems; and(B)the protection of threatened blue carbon ecosystems.(2)The halting of ongoing carbon dioxide emissions, and the resumption of the natural rate of carbon capture, through the restoration of drained coastal wetlands.(3)The halting of ongoing methane emissions, and the resumption of the natural rate of carbon storage, through the restoration of formerly tidal wetland that has lost tidal connectivity and become fresh wetland (commonly known as impounded wetland).(b)FundingFor each fiscal year 2022 through 2026, there is authorized to be appropriated—(1)for blue carbon ecosystem protection and restoration on land managed by the Director of the United States Fish and Wildlife Service $200,000,000; (2)for blue carbon ecosystem protection and restoration on land managed by the Director of the National Park Service $200,000,000; and(3)for blue carbon ecosystem protection and restoration on land and water managed by the Administrator $200,000,000.6.Authorization of appropriationsThere is authorized to be appropriated to the Administrator $16,000,000 for each of the fiscal years 2022 to 2026 to carry out this Act.7.DefinitionsIn this Act—(1)the term Administrator means the Secretary of Commerce acting through the Administrator of the National Oceanic and Atmospheric Administration;(2)the term blue carbon area of significance means any area designated by the Administrator under section 4 as a blue carbon area of significance;(3)the term blue carbon ecosystem means vegetated coastal habitats including mangroves, tidal marshes, seagrasses, kelp forests, and other tidal or salt-water wetlands that have the capacity to sequester carbon from the atmosphere for a period of not less than 100 years;(4)the term blue carbon stocks means coastal and marine vegetation and underlying sediment that has the capacity to sequester and store atmospheric carbon;(5)the term carbon sequestration means the process of capturing and storing atmospheric carbon dioxide;(6)the term carbon storage means sequestered carbon that remains out of the atmosphere, stored either in biogenic material or sediments; and(7)the term marine blue carbon means the sequestration of carbon in pelagic and deep sea ecosystems, including in sediments and through the ecosystem impacts of marine wildlife.